Exhibit 10.1



THE SECURITY REPRESENTED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR REGISTERED OR QUALIFIED UNDER ANY APPLICABLE STATE
SECURITIES LAW AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE ASSIGNED EXCEPT IN COMPLIANCE WITH THE REGISTRATION REQUIREMENTS OF
SUCH ACT AND THE REGISTRATION OR QUALIFICATION REQUIREMENTS OF SUCH STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION AND
QUALIFICATION.
SOUTHCROSS ENERGY PARTNERS, L.P.
SENIOR UNSECURED PIK NOTE
January 7, 2016                             Original Principal Amount:
$[__________]




Southcross Energy Partners, L.P., a Delaware limited partnership, and each of
the other signatories hereto (each, an “Obligor” and, collectively, the
“Company”), hereby jointly and severally promise to pay to [____________], a
[____________] (together with any transferee permitted under the terms hereof,
the “Holder”), in no event later than the Maturity Date, the principal amount of
$[__________] or such lesser principal amount then outstanding, together with
interest thereon calculated in accordance with the provisions of this Senior
Unsecured Note (this “Note”).
This Note and any Notes subsequently issued by the Company to the Holder or one
of its Affiliates and having substantially similar terms are collectively
referred to herein as the “Notes.”
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Senior Revolver.
1.Payment of Interest. Interest shall accrue on a daily basis from the Issuance
Date (as defined below) until this Note is repaid in full in cash at the rate
(the “Interest Rate”) of 7% per annum, payable on each three-month anniversary
of the Issuance Date, which interest shall be paid-in-kind by adding such
interest to the principal amount outstanding under this Note, or, at the option
of the Company (other than with respect to interest payable on or after the
Maturity Date (as defined below) which shall be payable in cash) may be paid in
cash, in each case on the unpaid principal amount of this Note then outstanding
(excluding any accrued and unpaid interest and, solely prior to the acceleration
of the obligations hereunder following an Event of Default (as defined below),
any interest that has been paid-in-kind and added to the principal amount of
this Note, but including any interest that has been paid-in-kind and added to
the principal amount of this Note on or after the acceleration thereof). For the
avoidance of doubt, unless the Company elects to pay interest in cash, interest
(including interest payable at the default rate pursuant to Section 4(b)(i))
shall be deemed paid-in-kind; provided, however, interest payable on or after
the Maturity Date or upon acceleration of the Note shall be paid in cash.
2.    Payment of Principal and Interest.
(a)    Scheduled Payment. The Company shall pay the outstanding principal amount
of this Note on January 7, 2017 (the “Maturity Date”), together with all accrued
and unpaid interest thereon and any other remaining obligations under this Note.
(b)    Optional Prepayments. The Company may, at any time and from time to time
without premium or penalty, prepay all or any portion of the outstanding
principal amount of, or




--------------------------------------------------------------------------------

Exhibit 10.1



interest on, this Note. In connection with each prepayment of principal
hereunder, the Company shall also pay all accrued and unpaid interest hereunder.
Partial prepayments of this Note shall be shall be in an integral multiple of
$100,000. Amounts prepaid or repaid under this Note may not be reborrowed.
(c)    Application of Payments. Payments under this Note shall be applied as
follows: (i) first to any accrued and unpaid obligations under Section 15, (ii)
second to any accrued but unpaid interest hereunder (including interest payable
at the default rate pursuant to Section 4(b)(i)) until all such interest is
paid, (iii) third to the payment of accrued interest that has been paid in-kind
hereunder (including interest payable at the default rate pursuant to Section
4(b)(i)) until all such interest is paid, (iv) fourth to the repayment of the
principal outstanding hereunder, and (v) fifth to the repayment of all other
accrued and unpaid obligations outstanding hereunder.
(d)    Allocation of Payments. All payments of principal, interest and other
obligations under the 2016 Unsecured Notes by the Company shall be applied to
all outstanding 2016 Unsecured Notes ratably in accordance with the unpaid
principal amount thereof.
3.    Covenants. Each Obligor agrees that:
(a)    Use of Proceeds. The proceeds of this Note shall be used solely for (i)
payments pursuant to Section 15, (ii) the general working capital of the Company
in the ordinary course of business, or (iii) the payment of obligations under
the Senior Loan Agreements (as defined below).
(b)    Compliance with Senior Loan Agreements. Each Obligor shall comply in all
respects with each of the covenants set forth in Articles VIII and IX of each of
the Senior Loan Agreements, in each case, as in effect on the Issuance Date, the
failure with which to comply shall cause, or following the passage of time or
notice of default in respect thereof or both has caused, an Event of Default
under any Senior Loan Agreement (as in effect on the Issuance Date).
(c)    Books and Records. Each Obligor shall (i) treat the outstanding principal
balance of the Note as indebtedness for borrowed money on its books and records
and in all applicable regulatory filings and (ii) shall give appropriate notices
of the Note and the related borrowing to the extent such Obligor is required to
give notice of the incurrence of indebtedness pursuant to applicable law or its
contractual obligations.
4.    Events of Default.
(a)    Definition. For purposes of this Note, an Event of Default shall be
deemed to have occurred if:
(i)    The Company fails to pay when due and payable (whether at maturity, by
acceleration or otherwise) (A) the full amount of interest then accrued on this
Note, (B) the full amount of any principal payment on this Note, or (C) any
other amount due and owing under this Note.
(ii)    Any Obligor or any Subsidiary of any Obligor makes an assignment for the
benefit of creditors or admits in writing its inability to pay its debts
generally as they become due; or an order, judgment or decree is entered
adjudicating any Obligor or any Subsidiary of any Obligor bankrupt or insolvent;
or any order for relief with respect to any Obligor or any Subsidiary of any
Obligor is entered under the Bankruptcy Code; or any Obligor or any

2



--------------------------------------------------------------------------------

Exhibit 10.1



Subsidiary of any Obligor petitions or applies to any tribunal for the
appointment of a custodian, trustee, receiver or liquidator of any Obligor or
any Subsidiary of any Obligor, or of any substantial part of the assets of any
Obligor or any Subsidiary of any Obligor, or commences any proceeding relating
to any Obligor or any Subsidiary of any Obligor under any bankruptcy
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law of any jurisdiction; or any such petition or application is
filed, or any such proceeding is commenced, against any Obligor or any
Subsidiary of any Obligor and either (A) such Obligor or any such Subsidiary by
any act indicates its approval thereof, consent thereto or acquiescence therein
or (B) such petition, application or proceeding is not dismissed within 60 days.
(iii)    Any Obligor or any Subsidiary of an Obligor shall fail to make any
payment of principal of or interest on any Material Indebtedness, when and as
the same shall become due and payable, and such failure to pay shall extend
beyond any applicable period of grace.
(iv)    A Change in Control shall occur.
(v)    Any Obligor (i) fails to comply with its obligations under Section 3(a)
or (b) or (ii) fails to comply with its obligations under Section 3(c) and such
failure to comply shall continue unremedied or shall not be waived for a period
of three (3) Business Days.
(b)    Consequences of Events of Default.
(i)    If any Event of Default has occurred and is continuing, the Interest Rate
on all obligations under this Note, including, for the avoidance of doubt, on
overdue amounts owed pursuant to Section 15, shall automatically increase by an
increment of two percentage points (2.00%) per annum to the extent permitted by
law. Any increase of the Interest Rate resulting from the operation of this
subparagraph shall terminate as of the close of business on the date on which no
Events of Default exist (subject to subsequent increases pursuant to this
subparagraph).
(ii)    If an Event of Default of the type described in Section 4(a)(ii) has
occurred, the aggregate principal amount of this Note (together with all accrued
interest thereon and all other amounts due and payable with respect thereto)
shall become immediately due and payable without any requirement of a notice,
presentment or other action on the part of the Holder, and the Company shall
immediately pay to the Holder all amounts due and payable with respect to this
Note.
(iii)    If an Event of Default other than of the type described in Section
4(a)(ii) has occurred, the aggregate principal amount of this Note (together
with all accrued interest thereon and all other amounts due and payable with
respect thereto) may, at the option of the Holder upon written notice to the
Company, become immediately due and payable, and the Company shall immediately
pay to the Holder all amounts due and payable with respect to this Note.
5.    Definitions. For purposes of this Note, the following capitalized terms
have the following meaning:
“2016 Unsecured Notes” means the Notes and the Tailwater Note.

3



--------------------------------------------------------------------------------

Exhibit 10.1



“Affiliates” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Bankruptcy Code” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.
“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.
“Change in Control” means:
(a)    the Sponsors and their Affiliates, collectively, shall cease to
beneficially own and control, directly or indirectly, Equity Interests in the
General Partner representing a majority of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests in the General
Partner;
(b)    the acquisition of ownership, directly or indirectly, beneficially or of
record, by any person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the SEC thereunder as in effect on the date hereof)
other than the Sponsors and their respective Affiliates of Equity Interests
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests in the General Partner;
(c)    the General Partner shall cease to be the sole general partner of the
Company, with substantially the same (or more expansive) powers to manage the
Company as are granted to the General Partner under the organizational documents
of the Company as of the date of this Note;
(d)    except for transactions permitted by Section 9.10 or Section 9.11 of the
Senior Loan Agreements, the Company shall cease to beneficially own and control,
directly or indirectly, all of the Equity Interests in each of its Subsidiaries
(other than Subsidiaries that the Company has designated in writing to the
Holder to be an “Excluded Subsidiary”); or
(e)    within any period of twelve (12) consecutive calendar months, individuals
who were neither (i) members of the board of managers, or similar governing
body, of the General Partner on the first day of such period, (ii) persons who
were appointed or nominated by such persons, nor (iii) persons who were
appointed or nominated by a Sponsor (or an Affiliate of a Sponsor) shall
constitute a majority of the members of the board of managers, or similar
governing body, of the General Partner.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. 1, et seq.),
as amended from time to time, any successor statute, and any rule, regulation,
or order of the Commodities Futures Trading Commission (or the application or
official interpretation of any thereof).
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Indebtedness or
redeemable for any consideration other than other Equity Interests (which

4



--------------------------------------------------------------------------------

Exhibit 10.1



would not constitute Disqualified Capital Stock) at the option of the holder
thereof, in whole or in part, on or prior to the date that is ninety-one (91)
days after the earlier of (a) the Maturity Date and (b) the date on which there
are no obligations hereunder outstanding.
“Equity Interest” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interests.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.
“General Partner” means Southcross Energy Partners GP, LLC, a Delaware limited
liability company and the sole general partner of the Company.


“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement, whether
exchange traded, “over-the-counter” or otherwise, involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions (including any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act); provided that no phantom stock or similar plan
providing for payments only on account of services provided by current or former
directors, officers, employees, or consultants of the Company or the
Subsidiaries shall be a Hedging Agreement.


“Hedging Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined by the counterparties to such Hedging Agreements.


“Indebtedness” means, for any Person, the sum of the following (without
duplication): (a) all obligations of such Person for borrowed money or evidenced
by bonds, bankers’ acceptances, debentures, notes or other similar instruments;
(b) all obligations of such Person (whether contingent or otherwise) in respect
of letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of property or services, except
(i) trade accounts payable of such Person arising in the ordinary course of
business if and to the extent that such trade accounts payable are not past due
by more than ninety (90) days or that are being contested in good faith by
appropriate proceedings diligently pursued and for which adequate reserves have
been established or are subject to an offset in favor of such Person as a result
of accounts receivable owed to such Person and (ii) non-cash purchase price
adjustments or non-cash earnouts and the portion of any cash purchase price
adjustments or cash earnouts that is not determinable; (d) all obligations under
Capital Leases; (e) all obligations under Synthetic Leases; (f) all Indebtedness
(as defined in the other clauses of this definition) of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) a lien on any property of such Person, whether or
not such Indebtedness is assumed by such Person, provided, however, that the
amount of such Indebtedness of any Person described in this clause (f) shall,
for purposes of this Agreement, be deemed to be equal to the lesser of (i) the
aggregate unpaid amount of such Indebtedness or (ii) the fair market value of
the property encumbered; (g) all Indebtedness (as defined in the other clauses
of this definition) of others guaranteed by such Person or in

5



--------------------------------------------------------------------------------

Exhibit 10.1



which such Person otherwise assures a creditor against loss of the Indebtedness
(howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Indebtedness and the maximum stated amount of such guarantee or
assurance against loss; (h) all obligations or undertakings of such Person to
maintain or cause to be maintained the financial position or covenants of others
or to purchase the Indebtedness or property of others; (i) obligations to pay
for electricity, natural gas, other hydrocarbons and other commodities under
contracts having an initial term in excess of one (1) year even if such
electricity, natural gas, other Hydrocarbons, and other commodities are not
actually taken, received or utilized by such Person; (j) any Indebtedness of a
partnership for which such Person is liable either by agreement, by operation of
law or by an applicable requirement of law but only to the extent of such
liability; and (k) Disqualified Capital Stock.


“Issuance Date” means January 7, 2016.


“Material Indebtedness” means Indebtedness (other than any principal amount
outstanding under this Agreement and any accrued interest thereon), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Company and its Subsidiaries (i) in an aggregate principal amount exceeding
$7,500,000 or (ii) represented by any 2016 Unsecured Note. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
the Company or any Subsidiary in respect of any Hedging Agreement at any time
shall be the Hedging Termination Value.


“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust (including any
beneficiary thereof), a joint venture, an unincorporated organization and a
governmental entity or any department, agency or political subdivision thereof.
“Related Parties” with respect to any Person, means such Person's Affiliates and
the directors, officers, employees, partners, agents, trustees, administrators,
managers, advisors and representatives of it and its Affiliates.
“Senior Loan Agreements” means, collectively, (a) that certain Third Amended and
Restated Revolving Credit Agreement, dated as of August 4, 2014, by and among
the Company, Wells Fargo Bank, N.A., as Administrative Agent, and the lenders
from time to time party thereto, as amended by that certain First Amendment to
Third Amended and Restated Revolving Credit Agreement, dated as of May 7, 2015
(as amended, modified or supplemented from time to time, the “Senior Revolver”)
and (b) that certain Term Loan Credit Agreement, dated as of August 4, 2014, by
and among the Company, Wells Fargo Bank, N.A., as Administrative Agent, and the
lenders from time to time party thereto, in each case, as amended, restated,
amended and restated, supplemented or otherwise modified in accordance with the
terms thereof.
“Sponsors” means, collectively or individually as the context requires, each of
(a) Tailwater Capital LLC, (b) EIG Management Company, LLC and (c) Charlesbank
Equity Fund VI, Limited Partnership, a Massachusetts limited partnership.
“Subsidiary” means: (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, manager or other governing body
of such Person (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by (i) another Person, (ii) one or more of such
other Person’s Subsidiaries, or (iii) collectively, such other Person and one or
more of such other Person’s Subsidiaries, and (b) any partnership of which such
other Person or any of such other Person’s Subsidiaries is a general partner.
Unless otherwise indicated herein, each reference to the term “Subsidiary” means
a Subsidiary of the Company. Notwithstanding anything to the contrary set forth
herein, the term “Subsidiary” does not include Subsidiaries that the Company has
designated in writing to the Holder to be an “Excluded Subsidiary”.

6



--------------------------------------------------------------------------------

Exhibit 10.1



“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the property subject to such operating lease upon expiration
or early termination of such lease.
“Tailwater Note” means the Senior Unsecured PIK Note, dated as of the Issuance
Date, issued by the Company to [Tailwater].
6.    Amendment and Waiver. The provisions of this Note may be amended and the
Company may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, only upon the written consent of the Holder.
7.    Cancellation. After all principal, accrued interest and any other
obligations at any time owed on this Note have been paid in full in cash, this
Note shall be surrendered to the Company for cancellation and shall not be
reissued.
8.    Payments. All payments in cash to be made to the Holder shall be made in
the lawful money of the United States of America in immediately available funds.
9.    Place of Payment. Payments of principal and interest shall be delivered to
the Holder at such address as is specified by prior written notice by the
Holder.
10.    Governing Law. All questions concerning the construction, validity and
interpretation of this Note will be governed by and construed in accordance with
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule. Any litigation arising hereunder or
related thereto shall be tried by the United States District Court for the
Southern District of New York, provided that if such litigation shall not be
permitted to be tried by such court then such litigation shall be held in the
state courts of New York sitting in New York City. The Company and the Holder,
irrevocably consent to and confer personal jurisdiction on the United States
District Court for the Southern District of New York, or, if (but only if) the
litigation in question shall not be permitted to be tried by such court, on the
state courts of New York sitting in New York City, and expressly waives any
objection to the venue of such court, as the case may be.
11.    Waiver of Presentment, Demand and Dishonor. The Company hereby waives
presentment for payment, protest, demand, notice of protest, notice of
nonpayment and diligence with respect to this Note, and waives and renounces all
rights to the benefits of any statute of limitations or any moratorium,
appraisement, exemption, or homestead now provided or that hereafter may be
provided by any federal or applicable state statute, including but not limited
to exemptions provided by or allowed under the Bankruptcy Code, both as to
itself and as to all of its property, whether real or personal, against the
enforcement and collection of the obligations evidenced by this Note and any and
all extensions, renewals, and modifications hereof.
12.    Business Days. If any cash payment is due, or any time period for giving
notice or taking action expires, on a day which is a Saturday, Sunday or legal
holiday in the State of New York, the payment shall be due and payable on, and
the time period shall automatically be extended to, the next business day
immediately following such Saturday, Sunday or legal holiday, and interest shall
continue to accrue at the required rate hereunder until any such payment is
made.

7



--------------------------------------------------------------------------------

Exhibit 10.1



13.    Usury Laws. It is the intention of the Company and the Holder to conform
strictly to all applicable usury laws now or hereafter in force, and any
interest payable under this Note shall be subject to reduction to the amount not
in excess of the maximum legal amount allowed under the applicable usury laws as
now or hereafter construed by the courts having jurisdiction over such matters.
If the maturity of this Note is accelerated by reason of an election by the
Holder resulting from an Event of Default, optional prepayment by the Company or
otherwise, then earned interest may never include more than the maximum amount
permitted by law, computed from the date hereof until payment, and any interest
in excess of the maximum amount permitted by law shall be canceled automatically
and, if theretofore paid, shall at the option of the Holder either be rebated to
the Company or credited on the principal amount of this Note, or if this Note
has been paid, then the excess shall be rebated to the Company. The aggregate of
all interest (whether designated as interest, service charges, points or
otherwise) contracted for, chargeable, or receivable under this Note shall under
no circumstances exceed the maximum legal rate upon the unpaid principal balance
of this Note remaining unpaid from time to time. If such interest does exceed
the maximum legal rate, it shall be deemed a mistake and such excess shall be
canceled automatically and, if theretofore paid, rebated to the Company or
credited on the principal amount of this Note, or if this Note has been repaid,
then such excess shall be rebated to the Company.
14.    Taxes. The Company shall make all payments, whether on account of
principal, interest, fees or otherwise, free of and without deduction or
withholding for any present or future taxes, duties or other charges (“Taxes”),
except as required by law. If the Company is compelled by law to deduct or
withhold any Taxes, it shall (i) be entitled to make such deduction or
withholding and (ii) shall promptly pay to the Holder such additional amount as
is necessary to ensure that the net amount received by the Holder is equal to
the amount payable by the Company had there been no deduction or withholding,
unless such Tax is (A) a Tax imposed on or measured by net income (however
denominated), a franchise Tax, or a branch profits Tax, in each case, imposed as
a result of the Holder having a present or former connection with the
jurisdiction imposing such Tax (other than a connection directly relating to
this Note), including by way of being organized under the laws of, or having its
principal office or lending office located in, such jurisdiction (or any
political subdivision thereof) or (B) a U.S. federal withholding tax, including
such a Tax imposed by reason of Sections 1471 through 1474 of the Internal
Revenue Code of 1986, as amended (the “Code”), any regulations or official
interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Code, and any intergovernmental agreement with respect thereto
and applicable official implementing guidance thereunder.
15.    Expenses and Indemnity.
(a)    Costs and Expenses. The Company shall pay (i) all reasonable
out-of-pocket expenses incurred by the Holder and its Affiliates (including the
reasonable fees, charges and disbursements of counsel) in connection with the
preparation, negotiation, execution, delivery and administration (both before
and after the execution hereof) of this Note and any amendments, modifications
or waivers of or consents related to the provisions hereof and (ii) all
out-of-pocket expenses incurred by the Holder (including the fees, charges and
disbursements of any counsel for the Holder) in connection with the enforcement
or protection of its rights in connection with this Note, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the obligations under this Note. Without limiting the
foregoing, on the Issuance Date, the Company shall pay, in immediately available
funds, the reasonable fees, charges and disbursements of [____________],
incurred in connection with the preparation of this Note.
(b)    Indemnity. The Company agrees to indemnify and hold harmless the Holder
and the Holder’s Related Parties (each, an “Indemnified Party”) from and
against, any and all claims, damages, losses, liabilities and related expenses
(including the reasonable fees, charges and

8



--------------------------------------------------------------------------------

Exhibit 10.1



disbursements of any counsel for any Indemnified Party), incurred by any
Indemnified Party or asserted against any Indemnified Party by any Person
(including any Obligor) other than such Indemnified Party and its Related
Parties arising out of, in connection with, or by reason of (i) the execution or
delivery of this Note or the performance by the parties hereto of their
respective obligations hereunder, (ii) the actual or proposed use of the
proceeds of this Note, or (iii) any actual or prospective claim, investigation,
litigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by an
Obligor, and regardless of whether any Indemnified Party is a party thereto;
provided that such indemnity shall not be available to any Indemnified Party to
the extent that such claims, damages, losses, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnified Party.
16.    Assignments of this Note. The provisions of this Note shall be binding on
any successors and assigns or other transferees of this Note; provided, however,
that the Company may not assign this Note or any rights or duties hereunder
without the Holder’s prior written consent and any prohibited assignment shall
be absolutely void ab initio.
17.    Severability. In the event that any provision of this Note is deemed to
be invalid, illegal or unenforceable by reason of the operation of any law or by
reason of the interpretation placed thereon by any court or governmental
authority, the validity, legality and enforceability of the remaining provisions
of this Note shall not in any way be affected or impaired thereby, and the
affected provision shall be modified to the minimum extent permitted by law so
as most fully to achieve the intention of this Note.
18.    NON-RECOURSE TO THE GENERAL PARTNER. THIS NOTE DOES NOT AND WILL NOT IN
ANY WAY CONSTITUTE A DIRECT OR INDIRECT GUARANTY BY THE GENERAL PARTNER OF THE
OBLIGATIONS OF THE COMPANY OR ANY SUBSIDIARY HEREUNDER. IF ANY PROVISION OF THIS
NOTE IS HELD BY ANY AUTHORITY TO CONSTITUTE A DIRECT OR INDIRECT GUARANTY BY THE
GENERAL PARTNER OF THE OBLIGATIONS OF THE COMPANY OR ANY SUBSIDIARY, SUCH
PROVISION SHALL BE DEEMED INEFFECTIVE TO THE EXTENT SUCH PROVISION CONSTITUTES A
DIRECT OR INDIRECT GUARANTY BY THE GENERAL PARTNER OF THE OBLIGATIONS OF THE
COMPANY OR ANY SUBSIDIARY. THIS NOTE IS NOT INTENDED TO CREATE ANY LIABILITY OF
THE GENERAL PARTNER FOR THE PERFORMANCE OF ANY OBLIGATION OF THE COMPANY OR ANY
SUBSIDIARY HEREUNDER. THE HOLDER SHALL NOT HAVE ANY RECOURSE AGAINST THE GENERAL
PARTNER; PROVIDED, THAT, NOTWITHSTANDING THE FOREGOING TO THE CONTRARY, IN NO
EVENT SHALL THIS SECTION 18 RELIEVE THE GENERAL PARTNER FROM ANY LIABILITY IT
MAY HAVE AS A RESULT OF ITS FRAUD, WILLFUL MISCONDUCT OR GROSS NEGLIGENCE, OR
THAT OF ANY OF ITS OFFICERS, IN CONNECTION WITH THE EXECUTION, DELIVERY OR
PERFORMANCE OF THIS NOTE OR ANY CERTIFICATES OR DOCUMENTS DELIVERED IN
CONNECTION HEREWITH BY THE GENERAL PARTNER ON BEHALF OF THE COMPANY IN ITS
CAPACITY AS THE COMPANY’S GENERAL PARTNER.
19.    Notices. Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given shall be in writing
and may be personally served, or sent by facsimile or United States of America
mail or courier service and shall be deemed to have been given when delivered in
person or by courier service, upon receipt of facsimile in complete and legible
form, or three business days after depositing it in the United States of America
mail with postage prepaid and properly addressed; provided that notices to the
Holder shall not be effective until received. For the purposes hereof, the
address

9



--------------------------------------------------------------------------------

Exhibit 10.1



of the Company and the Holder shall be (a) as set forth below or (b) such other
address as shall be designated by such Person in a written notice delivered to
the other parties hereto.
COMPANY
Southcross Energy Partners, L.P.
1717 Main Street, Suite 5200
Dallas, Texas 75201
Attention: Chief Financial Officer
Phone 214.979.9830
Fax: 214.979.3710
with a copy (which shall not constitute notice) to:


Kirkland & Ellis LLP
333 South Hope Street
Los Angeles, CA 90071
Attention: David M. Nemecek, P.C.
Direct Dial: 213.680.8111
Telecopier: 213.680.8500


HOLDER
[_____________]
[_____________]
[_____________]
Attention: [_____________]
Direct Dial: [_____________]
Telecopier: [_____________]


[remainder of page intentionally left blank]
* * * * *



10



--------------------------------------------------------------------------------

Exhibit 10.1



IN WITNESS WHEREOF, the Company has executed and delivered this Note on the date
first written above.
SOUTHCROSS ENERGY PARTNERS, L.P.


By: Southcross Energy Partners GP, LLC,
its general partner




By: _______________________________
Name:
Title:


SOUTHCROSS ENERGY OPERATING, LLC
SOUTHCROSS ENERGY LP LLC
SOUTHCROSS ENERGY GP LLC
SOUTHCROSS DELTA PIPELINE LLC
SOUTHCROSS PROCESSING LLC
SOUTHCROSS ALABAMA PIPELINE LLC
SOUTHCROSS NUECES PIPELINES LLC
SOUTHCROSS ENERGY FINANCE CORP.
FL RICH GAS SERVICES GP, LLC




By: _______________________________
Name:
Title:





Signature Page to Senior Unsecured Note

--------------------------------------------------------------------------------

Exhibit 10.1





SOUTHCROSS CCNG GATHERING LTD.
SOUTHCROSS CCNG TRANSMISSION LTD.
SOUTHCROSS GULF COAST TRANSMISSION LTD.
SOUTHCROSS MISSISSIPPI PIPELINE, L.P.
SOUTHCROSS MISSISSIPPI GATHERING, L.P.
SOUTHCROSS ALABAMA GATHERING SYSTEM, L.P.
SOUTHCROSS MIDSTREAM SERVICES, L.P.
SOUTHCROSS MARKETING COMPANY LTD.
SOUTHCROSS NGL PIPELINE LTD.
SOUTHCROSS GATHERING LTD.
SOUTHCROSS MISSISSIPPI INDUSTRIAL GAS SALES, L.P.


By:
Southcross Energy GP LLC,

as general partner




By: _______________________________
Name:
Title:






FL RICH GAS SERVICES, LP


By:
FL Rich Gas Services GP, LLC,

its general partner




By: _______________________________
Name:
Title:







Signature Page to Senior Unsecured Note



--------------------------------------------------------------------------------

Exhibit 10.1





FL RICH GAS UTILITY GP, LLC




By: _______________________________
Name:
Title:




FL RICH GAS UTILITY, LP
TEXSTAR TRANSMISSION, LP


By:
FL Rich Gas Utility GP, LLC,

its general partner




By: _______________________________
Name:
Title:





Signature Page to Senior Unsecured Note

